DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT



                       STATE OF FLORIDA,

                             Appellant,

                                 v.

                   ANTHONY LEVERN WAITERS,

                              Appellee.


                          No. 2D21-1477



                        September 23, 2022

Appeal from the Circuit Court for Manatee County; Lon S. Arend,
Judge.

Ashley Moody, Attorney General, Tallahassee, and Peter N.
Koclanes, Assistant Attorney General, Tampa; Lindsay Danielle
Turner, Assistant Attorney General, Tampa (substituted as counsel
of record); and Taylor A. Schell (substituted as counsel of record),
for Appellant.

Larry L. Eger, Public Defender, and Layron Jamie Gaither, Assistant
Public Defender, Bradenton, for Appellant.


LaROSE, Judge.

          For want of a nail the shoe was lost.
          For want of a shoe the horse was lost.
           For want of a horse the rider was lost.
           For want of a rider the message was lost.
           For want of a message the battle was lost.
           For want of a battle the kingdom was lost.
           And all for the want of a horseshoe nail.

Benjamin Franklin, Poor Richard's Almanac 275 (G.P. Putman's

Sons eds. 1889) (1758). In Mr. Franklin's tale, a lone lost nail leads

to a lost kingdom. This attenuated chain of events highlights the

pitfalls of employing "but for" causation in the context of criminal

liability and, as relevant here, immunity from prosecution.

     The State appeals the trial court's order finding that "but for"

causation immunized Anthony Levern Waiters from prosecution for

drug-related offenses under the 911 Good Samaritan Act,

§ 893.21(2), Fla. Stat. (2020). See ch. 12-36 § 1, Laws of Fla. We

have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A); 9.140(c)(1)(A).

Because the contraband was not obtained as a proximate, or direct,

result of Mr. Waiter's seeking medical assistance, we reverse.

I.   Factual and Procedural Background

     The relevant facts are not in dispute. Mr. Waiters used crack

cocaine. He then began acting erratically, running around inside

his sister's home, screaming, and grasping at his chest. Alarmed,

his sister called 911.

                                   2
     Emergency medical services (EMS) personnel arrived in

response to a possible drug overdose. Later, law enforcement

officers arrived and evaluated Mr. Waiters under the Marchman

Act1 to determine whether he needed to be taken into protective

custody. EMS concluded that Mr. Waiters could be released

without hospitalization. In fact, Mr. Waiters signed a release

declining further medical attention.

     Mr. Waiters provided his name and date of birth to the

attending EMS personnel and law enforcement officers. Running

this information through dispatch, the law enforcement officers

learned that Mr. Waiters had an outstanding felony arrest warrant.

     Upon concluding that Mr. Waiters did not meet the Marchman

Act criteria, and after he had declined further medical attention, the

law enforcement officers arrested him. Before patting down Mr.

Waiters and putting him in the patrol car, the law enforcement

officers asked if there was anything on his person that posed a

danger of sticking/poking the officers. Mr. Waiters admitted having

a broken crack pipe stem and a piece of crack rock in his pocket.

Thereafter, the State charged Mr. Waiters with possession of a


     1   §§ 397.301-.998, Fla. Stat. (2020).
                                    3
controlled substance and possession of drug paraphernalia.

§§ 893.13(6)(a), .147(1), Fla. Stat. (2020).

     Mr. Waiters moved to dismiss the charges pursuant to section

893.21. He claimed that he was immune from prosecution because

the contraband was "obtained as a result of [his] . . . seeking

medical assistance." After an evidentiary hearing, the trial court

granted the motion:

            I'm going to go back to the language of [subsection]
     (2). It says, "If the evidence for such offense was obtained
     as a result of the person seeking medical assistance," I do
     find that that would -- the drugs [and] paraphernalia
     would not have been found on Mr. Waiters but for the
     call for help, in that the whole purpose of this statute I
     still find is to give people the safety and security where
     the family will call for them if they're clutching their
     chest for him to call on his own.

(Emphasis added). After the trial court rendered a written "Order

on Defense Motion to Dismiss," the State appealed.2




     2 The order from which the State originally appealed simply
granted Mr. Waiters immunity from prosecution. The order did not
dismiss the information. It was, therefore, not an appealable order.
See State v. Odom, 24 So. 3d 1266, 1267-68 (Fla. 1st DCA 2009)
(concluding that the State was not authorized to appeal the trial
court's order granting defendants' motions to dismiss as the order
did not actually dismiss the indictment or any count thereof). After
we relinquished jurisdiction, the trial court rendered an appealable
order dismissing the charges.
                                   4
II.   Standards of Review

      We employ two standards in reviewing the trial court's order.

First, we apply de novo review to the trial court's interpretation of

the statute. Johnson v. State, 78 So. 3d 1305, 1310 (Fla. 2012)

("Judicial interpretations of statutes are pure questions of law

subject to de novo review." (citing State v. Sigler, 967 So. 2d 835,

841 (Fla. 2007))).

      To that end, "[l]egislative intent guides statutory analysis, and

to discern that intent we must look first to the language of the

statute and its plain meaning." Tasker v. State, 48 So. 3d 798, 804

(Fla. 2010) (alteration in original) (quoting Fla. Dep't of Child. &

Fam. Servs. v. P.E., 14 So. 3d 228, 234 (Fla. 2009)); Calabro v.

State, 995 So. 2d 307, 314 (Fla. 2008) ("This Court has held from

time immemorial that we must primarily determine the effect and

purpose of statutes and rules of court by first examining the actual

words used in the statute or rule and determine the plain meaning

of those words."); see also Bautista v. State, 863 So. 2d 1180, 1185

(Fla. 2003) ("Our purpose in construing a statutory provision is to

give effect to legislative intent. Legislative intent is the polestar that

guides a court's statutory construction analysis." (citing State v.

                                    5
J.M., 824 So. 2d 105, 109 (Fla. 2002))). "When the statutory

language is clear or unambiguous, [we] need not look behind the

statute's plain language or employ principles of statutory

construction to determine legislative intent." English v. State, 191

So. 3d 448, 450 (Fla. 2016).

     "If the statutory text is ambiguous, however, we turn to rules

of statutory construction to determine its meaning." State v.

Kwitowski, 250 So. 3d 210, 213 (Fla. 2d DCA 2018). "Statutory

language is ambiguous when it could be reasonably understood as

meaning two—or potentially more—different things." Id.; see

Forsythe v. Longboat Key Beach Erosion Control Dist., 604 So. 2d

452, 455 (Fla. 1992) ("Ambiguity suggests that reasonable persons

can find different meanings in the same language."); Houston v. City

of Tampa Firefighters & Police Officers' Pension Fund Bd. of Trs., 303

So. 3d 233, 240 (Fla. 2d DCA 2020) ("Statutory language is

ambiguous when it is reasonably susceptible of more than one

interpretation."). We are mindful that we should not seek out

ambiguity when it does not exist. There is, after all, "a difference

between ambiguity and unexpressed intention." Forsythe, 604 So.

2d at 455.

                                   6
       Second, we utilize a mixed standard of review when

determining whether an individual is entitled to statutory

immunity:

       The question of entitlement to immunity under the Stand
       Your Ground law "is a mixed question of law and fact
       because to answer it one must determine the governing
       law as stated in the statute, find the operative facts, and
       apply the law to those facts." This court reviews the
       lower court's findings of fact for competent, substantial
       evidence, and we review the court's conclusions of law de
       novo.

Huckelby v. State, 313 So. 3d 861, 865 (Fla. 2d DCA 2021) (quoting

and citing Bouie v. State, 292 So. 3d 471, 479 (Fla. 2d DCA 2020)).

       With these ground rules in place, we begin by identifying the

issues before us. After that, we will proceed with our analysis of the

statutory language. Then, we will review Mr. Waiters' entitlement to

statutory immunity.

III.   Section 893.21(2) and the issues before us

       Under section 893.21(2),

       [a] person who experiences, or has a good faith belief that
       he or she is experiencing, an alcohol-related or a drug-
       related overdose and is in need of medical assistance may
       not be arrested, charged, prosecuted, or penalized for a
       violation of [section] 893.147(1) or [section] 893.13(6),
       excluding paragraph (c), if the evidence for such offense
       was obtained as a result of the person's seeking medical
       assistance.

                                    7
      The parties invite us to discern the meaning of "as a result of."

Id. Essentially, we must determine whether an intervening cause

(the outstanding arrest warrant) leading to the discovery of the

contraband is sufficient to break the causal chain. If so, the

discovered evidence falls outside the ambit of Mr. Waiters' seeking

medical assistance.3 In other words, we first must determine

whether "as a result of" calls for "but for" or proximate causation.

Next, because the facts are not in dispute and our review is de

novo, we then apply the proper test of causation to the undisputed

facts.

IV.   Analysis

      A.   The statutory language

      The statute does not define the phrase "as a result of."4 See

Newberger v. State, 641 So. 2d 419, 420 (Fla. 2d DCA 1994) ("The


      3Because resolution of this issue is dispositive of our case, we
do not reach the remaining issue the State raises on appeal.

      4 Other states have adopted similar laws; however, the
statutory language in some is more explicit. See, e.g., Ga. Code
Ann. § 16-13-5(b) (West 2014) ("Any person who is experiencing a
drug overdose and, in good faith, seeks medical assistance for
himself or herself or is the subject of such a request shall not be
arrested, charged, or prosecuted for a drug violation if the evidence
for the arrest, charge, or prosecution of such drug violation resulted
solely from seeking such medical assistance." (emphasis added));
                                   8
rules of statutory construction require that courts give statutory

language its plain and ordinary meaning, unless the words are

defined in the statute."). Consequently, "the plain and ordinary

meaning of [a] word can be ascertained by reference to a

dictionary." Sieniarecki v. State, 756 So. 2d 68, 75 (Fla. 2000)

(quoting Green v. State, 604 So. 2d 471, 473 (Fla. 1992)).

     "Result" is defined as "[a] consequence, effect, or conclusion";

or [t]hat which is achieved, brought about, or obtained, esp[ecially]

by purposeful action." Black's Law Dictionary 1509 (Deluxe 10th

ed. 2014). Elsewhere, "result" is defined as "something that results

as a consequence, issue, or conclusion" and "something obtained by

calculation or investigation." Result, Merriam-Webster Dictionary,



Md. Code Ann., Crim. Proc. § 1-210(b) (West 2016) ("A person who,
in good faith, seeks, provides, or assists with the provision of
medical assistance for a person reasonably believed to be
experiencing a medical emergency after ingesting or using alcohol
or drugs shall be immune from criminal arrest, charge, or
prosecution for a violation of § 5-601, § 5-619, § 5-620, § 10-114, §
10-116, or § 10-117 of the Criminal Law Article if the evidence for
the criminal arrest, charge, or prosecution was obtained solely as a
result of the person's seeking, providing, or assisting with the
provision of medical assistance." (emphasis added)); N.H. Rev. Stat.
Ann. § 318-B:28-b (2021) (creating a defense to enumerated drug
possession charges "if the evidence for the charge was gained as a
proximate result of the request for medical assistance or the report
to law enforcement" (emphasis added)).
                                   9
https://www.merriam-webster.com/dictionary/result (last visited

Aug. 16, 2022). "Result" is also defined as "something that happens

or exists because of something else" and "as a result of something."

Result, Cambridge Dictionary, https://dictionary.cambridge.org

/us/dictionary/english/result (last visited Aug. 16, 2022). These

definitions are not helpful. In contrast, each party offers a

reasonable, albeit different, interpretation of what "result" means,

supported by out-of-state cases. Compare State v. Miller, 141

N.E.3d 604, 612-13 (Ohio Ct. App. 2019), with State v. W.S.B., 180

A.3d 1168, 1179 (N.J. Super. Ct. App. Div. 2018). Thus, we resort

to the rules of statutory construction.

     "[I]f the statutory intent is unclear from the plain
     language of the statute, then 'we apply rules of statutory
     construction and explore legislative history to determine
     legislative intent.' " [Koile v. State, 934 So. 2d 1226,
     1231 (Fla. 2006) (quoting BellSouth Telecomms., Inc. v.
     Meeks, 863 So. 2d 287, 289 (Fla. 2003))]. Among the
     basic principles of statutory construction is that statutes
     relating to the same subject matter must be read
     together, or in pari materia. Fla. Dep't of State v. Martin,
     916 So. 2d 763, 768 (Fla. 2005) ("The doctrine of in pari
     materia is a principle of statutory construction that
     requires that statutes relating to the same subject or
     object be construed together to harmonize the statutes
     and to give effect to the Legislature's intent.").

Fla. Dep't of Highway Safety & Motor Vehicles v. Hernandez, 74 So.

3d 1070, 1074-75 (Fla. 2011).
                                  10
     The original version of the statute provided as follows:

          A person who experiences a drug-related overdose
     and is in need of medical assistance may not be charged,
     prosecuted, or penalized pursuant to this chapter for
     possession of a controlled substance if the evidence for
     possession of a controlled substance was obtained as a
     result of the overdose and the need for medical
     assistance.

§ 893.21(2), Fla. Stat. (2012). We know that "[b]ecause there is no

stated exclusion from being charged, prosecuted or penalized for a

person who has committed any other offenses or who has an

outstanding arrest warrant, such an exclusion should not be

presumed." Fla. S. Crim. Just. Comm., S.B. 278 (2011) Staff

Analysis 5 (Oct. 19, 2011), available at https://www.flsenate.gov

/Session/Bill/2012/278/Analyses/2012s0278.cj.PDF; Fla. S.

Health Regul. Comm. S.B. 278 (2011) Staff Analysis 5 (Jan. 21,

2012), available at https://www.flsenate.gov/Session/Bill

/2012/278/Analyses/2012s0278.hr.PDF (same).

     Apparently, the legislature did not intend to immunize

individuals seeking medical assistance for a drug overdose from

arrest pursuant to an outstanding arrest warrant. It would

certainly be incongruous, then, for an individual to evade criminal

liability under section 893.21(2) for any contraband discovered

                                 11
pursuant to an arrest on an outstanding warrant.5 Cf. State v.

Frierson, 926 So. 2d 1139, 1144 (Fla. 2006) (observing that an

"outstanding arrest warrant [i]s a judicial order directing the arrest

of respondent whenever the respondent [i]s located"); see generally

United States v. Robinson, 414 U.S. 218, 224 (1973) ("It is well

settled that a search incident to a lawful arrest is a traditional

exception to the warrant requirement of the Fourth Amendment.").

     Were we to accept the trial court's "but for" causation test, an

individual would enjoy immunity beyond that intended by the

statute. According to Mr. Waiters, an arresting officer must turn a

blind eye to any contraband discovered pursuant to a search

incident to arrest on an outstanding warrant because the series of

events leading to that discovery began with Mr. Waiters' need for

medical assistance for a suspected drug overdose. This is, indeed,

a strained reading of the statute; it ignores the legislative intent

reflected in section 893.21(2)'s staff analysis.




     5 As noted above, the operative version of the statute in this
case is from 2020. The statute was amended in 2019. See ch. 19-
81 § 2, Laws of Fla. However, there is nothing in the language of
section 893.21(2) or in the legislative history of the 2019
amendment to indicate that the legislature intended otherwise.
                                   12
     Moreover, when we read section 893.21 in pari materia with

other sections of the "Florida Comprehensive Drug Abuse

Prevention and Control Act," §§ 893.01-.30 and related statutory

provisions, we conclude that the legislature intended to employ

proximate causation as the test for legal liability. See Heart of

Adoptions, Inc. v. J.A., 963 So. 2d 189, 199 (Fla. 2007) ("[R]elated

statutory provisions must be read together to achieve a consistent

whole, and . . . '[w]here possible, courts must give full effect to all

statutory provisions and construe related statutory provisions in

harmony with one another.' " (alterations and omission in original)

(quoting Woodham v. Blue Cross & Blue Shield, Inc., 829 So. 2d 891,

898 (Fla. 2002))).

     For instance, section 782.04(1)(a)3, Florida Statutes (2020),

classifies as a capital felony the distribution of multiple controlled

substances enumerated under section 893.03 "when such

substance or mixture is proven to be the proximate cause of the

death of the user." Faced with section 893.21(2)'s ambiguity, and to

maintain consistency with these related statutory provisions, we

read section 893.21 to also require proximate causation.



                                   13
Construing these related statutory provisions differently hazards

anomalous and inconsistent results.

     B.   Proximate cause versus but-for cause

     Because we conclude that proximate cause is the appropriate

test, we apply that test to the relevant, undisputed facts.

     After EMS personnel found no health emergency with Mr.

Waiters, the law enforcement officers arrested him on the

outstanding warrant. Only after they had arrested him did they

find the contraband. In our view, the outstanding warrant was an

intervening, superseding cause severing any causal connection to

Mr. Waiters' seeking medical assistance. See Frierson, 926 So. 2d

at 1143-44.

     Section 893.21 requires that the request for medical

assistance be the cause of the discovery of the evidence ("as a

result"). Cf. Reaves v. State, 979 So. 2d 1066, 1069 (Fla. 1st DCA

2008) ("Proximate causation, or a causal connection between the

defendant's reckless driving and the victim's death, is an essential

element of vehicular homicide."). The statute is necessarily

discussing proximate causation, rather than the weak "but for" type

of causation, which is inherently speculative and inconsistent with

                                  14
the legislature's intent to limit immunity to contraband discovered

as a direct and proximate result of an individual's seeking medical

assistance for a drug overdose. Cf. Jones v. Utica Mut. Ins. Co., 463

So. 2d 1153, 1156-57 (Fla. 1985) ("We reject the view that the

legislature intended strict liability for dog owners in every instance

where the actions of a dog are a factor in an injury. Clearly the

rules of ordinary causation should apply. Thus, an affirmative or

aggressive act by the dog is required. This 'affirmative act'

requirement is a reasonable safeguard insofar as it forbids the

imposition of liability in cases in which the animal is merely a

passive instrumentality in a chain of events leading to injury. Even

a strict liability statute should not reach that far. This

interpretation is consistent with the general notion of proximate

causation, since other factors would constitute superceding [sic] or

overwhelming causes when the dog is merely passive or

retreating.").

     If we adopted a "but for" test for section 893.21, an individual

would be immune from prosecution for any evidence discovered 'but

for,' or as an indirect result of, a person's request for medical

assistance. This would be true no matter how indirectly or

                                   15
unexpectedly the evidence is discovered, or regardless of how long

after the request the contraband is obtained, because there would

be a never-ending "but for" chain of causation.

     Although Mr. Waiters' request for medical assistance may be

the "but for" cause of the contraband's discovery, that request was

not a direct, or proximate, cause of that discovery. Cf. Eversley v.

State, 748 So. 2d 963, 966-67 (Fla. 1999) ("Causation consists of

two distinct subelements. . . . [B]efore a defendant can be convicted

of a crime that includes an element of causation, the State must

prove beyond a reasonable doubt that the defendant's conduct was

(1) the 'cause in fact' and (2) the 'legal cause' (often called

'proximate cause') of the relevant harm."); Tyus v. State, 845 So. 2d

318, 321 (Fla. 1st DCA 2003) ("The two questions that must be

considered in establishing legal causation are: (1) whether the

prohibited result of the defendant's conduct is beyond the scope of

any fair assessment of the danger created by the defendant's

conduct and (2) whether it would be otherwise unjust, based on

fairness and policy considerations, to hold the defendant criminally

responsible for the prohibited result." (citing Eversley, 748 So. 2d at

966)).

                                    16
     In matters of restitution, itself a criminal sanction, "the Court

has required both a 'but for' causation requirement and a

'significant relationship' requirement." Schuette v. State, 822 So. 2d

1275, 1282 (Fla. 2002); State v. Castro, 965 So. 2d 216, 218 (Fla.

3d DCA 2007) ("Restitution, unlike civil damages, is a criminal

sanction." (citing Kirby v. State, 863 So. 2d 238, 242 (Fla. 2003))).

This "test for causation resembles the test for proximate cause in a

civil tort case." State v. Harris, 327 P.3d 1276, 1280 (Wash. Ct.

App. 2014) (citing Schuette, 822 So. 2d at 1282). Florida courts

"ha[ve] equated the 'significant relationship' test with the

requirement of proximate causation between the criminal act and

the resulting damages because the Court has required both a 'but

for' causation requirement and a 'significant relationship.' "

Schuette, 822 So. 2d at 1282. In applying this causation test, the

Florida Supreme Court has concluded that an "existing

circumstance" that does not cause the damages or loss is

insufficient to support a restitution award:

     [I]n this case there has been an insufficient relationship
     between the act of driving with a suspended license and
     damages or loss resulting from the accident to allow for
     restitution. What is missing in this case is a causal
     relationship between the act of driving without a license
     and the accident that resulted in damages. The
                                  17
     suspension of the license was an existing circumstance,
     rather than a cause of the accident. Although it is
     undisputed that Schuette was driving illegally by driving
     with a suspended license, the State failed to present any
     evidence of a relationship-much less prove by a
     preponderance of the evidence-to establish that the
     accident and resulting damages were caused by, or
     related to, Schuette's act of driving without a license.

Id. at 1283. Similarly, here, there was an outstanding warrant for

Mr. Waiters' arrest. And it was this existing circumstance that led

to the discovery of the contraband, not the effort to seek medical

assistance.

     Moreover, we surmise that section 893.21 does not bar

prosecution for contraband that is discovered due to independent,

superseding causes. The warrant was such an independent cause.

We find further support for our conclusion in the context of

searches and seizures. See Amend. IV, U.S. Const.; art. I, § 12, Fla.

Const. Courts do not use "but for" causation in this legal arena.

See Frierson, 926 So. 2d at 1143 ("Wong Sun[ v. U.S., 371 U.S. 471

(1963)] is, of course, the seminal case from the Supreme Court in

respect to the issue of whether statements and other evidence

obtained after an illegal arrest or search should be excluded. The

Court in Wong Sun ruled that a defendant's statement and

contraband taken from another defendant were the fruits of a law
                               18
enforcement officer's illegal action and should have been excluded.

The Court, however, declined to adopt a 'but for' or 'per se'

rule . . . ."). Generally, "[t]he fruit of the poisonous tree doctrine[,] a

court-made exclusionary rule . . . 'forbids the use of evidence in

court if it is the product or fruit of a search or seizure or

interrogation carried out in violation of constitutional rights.' "

Hatcher v. State, 834 So. 2d 314, 317 n.4 (Fla. 5th DCA 2003) (first

quoting Craig v. State, 510 So. 2d 857, 862 (Fla. 1987); and then

citing United States v. Cruz, 581 F.2d 535, 537 (5th Cir. 1978) (en

banc), overruled on other grounds by United States v. Causey, 834

F.2d 1179, 1184-85 (5th Cir. 1987)).

     However, as with many things in the law, there are exceptions.

See generally Moody v. State, 842 So. 2d 754, 759 (Fla. 2003)

("Although the stop was illegal, the fruit of the poisonous tree

doctrine does not automatically render any and all evidence

inadmissible. A court may admit such evidence if the State can

show that (1) an independent source existed for the discovery of the

evidence[;] or (2) the evidence would have inevitably been discovered

in the course of a legitimate investigation[;] or (3) sufficient

attenuation existed between the challenged evidence and the illegal

                                    19
conduct." (citations omitted)). Clearly, as part of the Fourth

Amendment's causation analysis, courts must evaluate whether

there are intervening circumstances, or if sufficient attenuation

exists, between the illegal police conduct and the illegally obtained

evidence sufficient "to purge the primary taint of the [police

misconduct]." Wong Sun, 371 U.S. at 486.

     Here, attenuation is key. Frierson is instructive. 926 So. 2d at

1144. There, the court held that a police officer's discovery of an

outstanding arrest warrant was an intervening circumstance which

dissipated the taint of an illegal traffic stop, such that the firearm

seized during the search incident to arrest was not subject to

suppression. Id. Crucial to the court's holding was the intervening

circumstance of the discovery of the outstanding warrant; "the

search was incident to the outstanding warrant and not incident to

the illegal stop. The outstanding arrest warrant was a judicial order

directing the arrest of respondent whenever the respondent was

located." Id. The court observed that "[t]he illegality of the stop

does not affect the continuing required enforcement of the court's

order that respondent be arrested." Id. Thus, as the foregoing

makes clear, if an initial illegal search is sufficiently "attenuated" by

                                   20
an independent causal factor—such as a break in the chain of

illegality, or by the inevitable discovery doctrine—a subsequent

search may be upheld.6 The same rationale holds here. Although

Mr. Waiters would be immune from prosecution for any contraband

uncovered as part of his seeking medical assistance, once the

medical assistance ceased and law enforcement officers discovered

(and were required to execute) the active arrest warrant, section

893.21 did not immunize Mr. Waiters from prosecution.

     In W.S.B., 180 A.3d at 1179, a case of first impression in New

Jersey, the court noted that under a similar New Jersey law, each of

the immunity provisions explicitly limits the statute's protection to

criminal charges that are based on evidence "obtained as a result of

the seeking of medical assistance." (quoting N.J. Stat. Ann. § 2C:35-

30 (West 2013)). Therefore, the W.S.B. court reasoned,

"incriminating evidence that law enforcement officials obtain by

other means, such as the fruits of a search warrant or a

constitutional warrantless search, unconnected from someone's

attempt to seek medical assistance for an individual perceived to be



     6We do not mean to suggest that there was any illegality or
impropriety on the part of law enforcement officers, here.
                                 21
experiencing a drug overdose, is beyond the immunity's reach." Id.

(emphasis added); see generally Robinson, 414 U.S. at 224 (1973)

("It is well settled that a search incident to a lawful arrest is a

traditional exception to the warrant requirement of the Fourth

Amendment.").

     Any concerns as to Mr. Waiters' medical well-being were

resolved after he had been evaluated and released. Then, law

enforcement officers arrested him on the outstanding warrant. Cf.

State v. Silliman, 168 So. 3d 245, 247 (Fla. 5th DCA 2015) (holding

that section 893.21 was inapplicable because the defendant "was

not experiencing a drug overdose and did not need medical

assistance. Instead, the deputy believed that Silliman was impaired

and took him into custody under the Marchman Act.").

     We cannot conclude that the legislature intended a strict "but

for" causation test in the statute. Certainly, if this was the

legislature's intent, it could have easily said so. See State v.

Hubbard, 751 So. 2d 552, 562 (Fla. 1999). Instead, the statute's

test of causation, according to the legislative history, as well as

under both common sense and generally accepted concepts of

causation, must be proximate cause. The statute, here, requires

                                   22
that the evidence be discovered "as a result" of the request for

medical assistance, which simply means the request for assistance

must be the direct and proximate cause of the discovery of the

contraband.

V.   Conclusion

     The trial court erred in utilizing "but for" causation to

immunize Mr. Waiters from prosecution under section 893.21.

Because law enforcement officers' discovery of the contraband was

a proximate result of the search incident to Mr. Waiters' arrest on

the outstanding warrant, we reverse the trial court's order.

     Reversed.


CASANUEVA and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                  23